Citation Nr: 1636178	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-13 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from July 1990 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the VA RO.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has a right ankle disability as a result of his service-connected plantar fasciitis.


CONCLUSION OF LAW

Service connection for a right ankle disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for a right ankle disability.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, the Veteran has been diagnosed, for example during his November 2011 examination, with degenerative joint disease of the ankle.  The Veteran is otherwise service-connected for plantar fasciitis affecting both feet.  Thus, there is evidence of a current disability and a service-connected disability.  

With that said, the Board acknowledges that the evidence of record suggests that the Veteran's service-connected plantar fasciitis and his right ankle disability results in similar symptomatology.  To this end, "pyramiding," or the evaluation of the same manifestations of a disability under different diagnostic codes, should be avoided.  38 C.F.R. § 4.14 (2015); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  An individual claimant can, however, be granted service connection for more than one service-connected disability, even if both disabilities produce similar symptoms.  Id. at 1381.  Pyramiding is thus a rating consideration, rather than a service connection consideration.  In other words, the Board cannot deny entitlement to service connection in this case merely because it is possible that, after service-connection is granted, a separate and additional rating might not be assigned to the Veteran's right ankle disability after consideration of the provisions of 38 C.F.R. § 4.14.

Turning back, then, to an analysis of the Veteran's claim of entitlement to service connection, the record contains evidence both supporting and against a relationship between the Veteran's right ankle disability and plantar fasciitis.  

While the Veteran underwent a VA examination in September 2007, the examiner did not opine as to the relationship between the Veteran's right ankle disability and his plantar fasciitis.  Instead, the examiner acknowledged the Veteran's contention that his right ankle injury was related to having a poor gait as a result of his bilateral plantar fasciitis, but the examiner did not evaluate this contention as part of his examination, citing a lack of necessary medical information.  In November 2011, the Veteran again underwent a VA examination, at which time the examiner opined that it was less likely than not that the Veteran's right ankle disability was related to his service-connected bilateral plantar fasciitis.  The Board, in its October 2015 remand, found the rationale accompanying this conclusion to be inadequate.  The Board will thus not discuss this examination report further at this time.

Pursuant to the Board's October 2015 remand, the November 2011 examiner offered a supplemental opinion later in October 2015.  The examiner again concluded that it was less likely than not that the Veteran's right ankle disability was related to his service-connected plantar fasciitis.  As a rationale for this opinion, the examiner noted that there was "no medical evidence" to support a connection between plantar fasciitis and a recurrent right ankle sprain.  The examiner noted that a September 2007 examination concluded that the Veteran's right ankle condition "had no relationship with [the Veteran's service-connected] plantar fasciitis."  This statement is inaccurate because the September 2007 examiner offered no such conclusion.  Instead, as noted above, the September 2007 examiner explicitly declined to address this issue.  While the October 2015 examiner's discussion otherwise offered a rationale relevant to the question of whether the Veteran's right ankle disability was directly related to service, the examiner did not adequately explain the conclusion that there was no medical evidence to support a connection between the Veteran's plantar fasciitis and a recurrent right ankle sprain.

In December 2015, a private chiropractic doctor opined "beyond a reasonable degree of certainty" that the Veteran's service-connected plantar fasciitis contributed to the instability and injury of his ankle joint.  As a rationale for this opinion, the examiner, after describing the nature of plantar fasciitis, noted that ankle pain and instability can be the result of an unbalanced foundation due to weakening of the plantar fascia.  An unbalanced foundation can then cause improper use of the ankle joint and can cause dysfunction of the ankle joint, its ligaments, and its related muscles.  

The Board places relatively greater probative weight on the December 2015 opinion than on the opinions that arrive at a contrary conclusion.  The November 2011 examination report (as supplemented in October 2015), both offered little rationale for its conclusion and relied, in part, on an erroneous reading of the evidence of record.  Furthermore, the December 2015 opinion further robs the October 2015 examiner's opinion of probative weight because it directly contradicts the assertion that there was no medical evidence of a nexus between the Veteran's service-connected disability and his right ankle disability.  

With greater probative weight placed on the December 2015 opinion finding a relationship between the Veteran's right ankle disability and his service-connected plantar fasciitis, the Board finds that the record supports a finding that the Veteran's right ankle disability is related to his service-connected disability.  

On the basis of the foregoing, all reasonable doubt is resolved in the Veteran's favor, and service connection for a right ankle disability is granted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disability is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


